COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                                 §
 IN RE: GLORIA I. SAAVEDRA,
                                                 §              No. 08-09-00005-CV
                   Relator.
                                                 §         AN ORIGINAL PROCEEDING

                                                 §                IN MANDAMUS

                                                 §

                                                 §

        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator, Gloria I. Saavedra, seeks a writ of mandamus against the Honorable Patricia Macias,

Judge of the 388th District Court of El Paso County, Texas, to grant a motion to disqualify/recuse

or refer the motion to the presiding judge of the administrative judicial district. In order to be

entitled to mandamus relief, a relator must meet two requirements. First, the relator must show that

the trial court clearly abused its discretion. In re Prudential Insurance Company of America, 148
S.W.3d 124, 135 (Tex. 2004). Second, the relator must demonstrate he has no adequate remedy by

appeal. Id. at 135-36. Based on the record before us, we are unable to conclude Relator is entitled

to mandamus relief. Accordingly, the petition for writ of mandamus is denied.



                                              GUADALUPE RIVERA, Justice
January 29, 2009

Before Chew, C.J., McClure, and Rivera, JJ.